By the Court, Crockett, J.:
The stipulation of counsel in open Court authorized the jury to asses the damages in currency if they found for the plaintiff, and the. defendant is estopped from raising an objection to the verdict on that ground. Nor can he complain of the action of the Court, in requiring the plaintiff to remit a portion of the damages, as a condition on which the . defendant’s motion for a new trial would be denied. The Court certainly inflicted no injury upon the defendant in requiring the plaintiff to remit a part of the damages. The appeal is frivolous.
Judgment affirmed, with fifteen per cent, damages. Remittitur forthwith.